OFFlCE OF THE ATTORNEY          GENERAL    OF TEXAS
                        AUSTIN




Mr.Homer  oarriaon
Diraotor, Tk4partment
or mbll.0 safety
hatin,   Teral
Dear 8lrl




                                     ur    nquert ?or   an opinion,




    *duoate the publio on safety matter&vwith
    referenoe to.thr tmr of natem in the men-
    tloned &krSi but &VS found that thin work
    neoersltatea the u#e a? a b&at. We, Ohore-
    ioT0, mques 4 an op,inlontraa mur Depart-
    ment a6 to whether any fund8 appropriated
Hr. Rcmer Qerrla&, Oune 8, lQS9, Peg   E


         tothim   Deparhurd o-be    8ponttortha
          purpore o? pumhasiry a aotor boat to
         ,bn ucmd tortha  purpose8 8et out, end
          if thl8 18 enawered in the affirmative,
          whloh 6f the ureral funds appropriated
          aan logally be rpent lnthl8 manner."
          The authority of   he Department o? &blio &fetp
18 found 'inArt10188 44lS[l?   44X5(E) end 44X5(4), Re-
vised Civil Statute8 of Tad,    whloh read in part a8 ?ol-
1cmSI
             '"Art. czls(lI. There la hereby
                   Department af fiblio tkfety
          c r ea ted l
         ob the Stats o? Texan, henlnafter
         do8ignated a8 *the Dmpartmnt,* in
         whloh 1s re8tod the onforoemont of
         the lawa proteotlng  the, public re?oty
         and prwidlng for the prevention end
         datectian qf orime. .TheDepartlarnt
         8hall hnvr;it8 prlnolpal ottioe and
         ~heedquartePsin the City & Austin,
         uhere all of it8 raoords rhall bo
                             44th WC.. p. 444,

               "Art. UlS(8,). The oontrol of
          ths Department Lb hereby mated in'
          the Publio Safety knmis8ion, Blmin-
          after deslgnatad ma-.Rr. EcaqerOU@riBOn, June 8, 19S9, Page 5


#e.rtmentof2ubllo &?ety eould.purOhaBO a boat wl hthe
money appropriated ?or it8 BUpport end ma+ntenan J I? the
appropriation 18 broad enough to Ooter awh 4 purohaae,
We thlnl'euah e purohese i8 luth o r iaby
                                        edthe tinera Ap-.
pmpriatlon Bill for the tw6-yelr p8tiod l nd$ August
                                                 ng    81,
1939, lrnwn en Benate Bill Ilo.1513,oh. 504, p. X?N, 45th
WI., 1927, whenin It providea'm annul epproprletlon for
the Department o? Pub&   5a?ety, bitt ~irision, deslaated
48 item 89, 48 ?011f.M81
                   "Postage   0frio.e~ppllea, end
          lqulpmant,dier        8uppliea +nd 0 u      -
          ment, arm, wire eiuumuniaatlon, * s -
          XEiery, prlntlng,malnteneneeead
          eOntlngent expensea, hoapltallxatldn
          lend Laediealservioea when Injured in
          linq of duty and iynerel expense8
          when killed  in eotlon~~ surety bonds,
          bookr,    all   nroeaaary   expanaea of
          operating a polio@ training 8ohool
          at Camp hbry tar tralnlng peeae of-
          floe+8 generally mxu~memberr of thin
          Department end an other neoeaeery de-
          partmental operat1ng ~nBOB,*inOlUd-
          14 Initial iwltment......#50,000.00a
          We have undersoorsdthe word maqulpment~, whloh
appear8 twioe In tha above-qLIot8dl  ppropfietlon~ end we
think wequipmentW lnoludes a beet I? suah Is neoeaaery to
oem   out the duties o? the department. In fact the 148t
words of the above-quoted   part a? the appropriation are:
*....other neoesaa     dirtmettal   operating expensea, in-
oludlng Initial ea
          Let us oonsldsr what the word aequlpmentW meana:
fn Bourler*s Law Motlonary (Rowle's 5d Revision) It Is
defined en iollowst

               ,rFumlshlngs for the        required
          pUrpO8e.~
In the oaae of Oliver 7. atate, ll0 Ter. Crhn.            R.   PAS;8
8. W. (Ed) 154, the Court O? Criminal ~4pedlB O? Texan,
quoting partly rr0m4 WaBhington 5upreme3Court oaee, Bald:
               W....%aterlals)l lnolude such
          ertlolbs as enter into end r0rma part
          of the flniahed produoti while 'equlp-
Mr. Hoher GerrlBon,         June 8, 1959, mgr     4


          tint.* imports        ‘the outfit   aeoe8~ry’to
          enable the oontraotor to periorm the
          agreed 8enloe, the toOl8, ~plement8,
          end lppllanoe8 whioh might lmrr been
           revloualy ured right be 8ubeequ8nt-
          Py wed by the oontreetor in marrying
          on other work of like ehareoter.*..."
In the ttaaeof ~lelm v. Bteemboat Belmont, ll lib.llZ, it
was held that l river barge wan part o? the lqul~ent of
a steamboat wlthln the meaning of the statuta oonoerning
BUitB for lquipWnt furnirhed t0 Bte8mboat8, end the fb-
prsme Oourt ot.M~88ourl 8elC:
               “xi l b a r g e beocw8 tmo e8eer yin
          navigating a boat, end on8 in hind
          for that purpose, there Is no reason
          whr it should not be eonridereden e
          ute~lal ?nmlahed for her equipment.
          ...*
In the oese o? Dbraatt v. State,  144 Okla. 53, a89 Pao.
t98, the Supreme Oourt of Oklahoma held that an lutaaoblle
ran ~equlpnmnt" within the~meanlng of the rtatute luth6ric-
lng the p\o?ohaaeo? rqulpnt    by the State Highway Commlar-
Lon.

          Ths above-olted oeses'olearly rhow that l boat
would be oonsldered en ~qulp~ent. The epproprletlon euthor-
lees the buying of the neoeesary equipment. In the oaae
o$ Terrell v. Elperkn,104 Tax. 191, 135 6. W. 519, the 6uprsme
Court of Texas, while dleousslng an o??lolal*8 authority
under an appropriation bill, quoted from Sutherland On
Statutory Construotion, es ?ollow8r
                 a. . . .   *Whenever4 paver in givei
         by etatute, everything neoeesclrgto
         L!iak8it  e??eotual or nqtidte   to et-
         tain the end Is lmpfied. It Is e well-
         eetabllshed prlnoiple that atatutea
         oontalning grant8 of power are to be
         eonstrued   80 en to inolude the euthor-
         lty to do all.things neoeeaary to eo-
         ocnnpll8hthe objeot n? phe @%nt.     !Phi
         grant of an eIpress pcwer oarrled with
         It by neoessary lmplloatlon every other
         power neoessary and proper to the exe-
         cution of the power expreeely granted.
    .-   .
.




             Wr. Euner krrlaon, June 8, 1989, Pega 5.


                           Where the lew oomaenda anything to be
                           done lt luth o r l8e8
                                               the pariomenee
                           of whatever may be neoeseery tar en-
                           OUtilt& it8 O-da.   ‘-

                       It 18 our opinion that the D8partment of Publla
             Sefety ha8 the authority to buy a boat, ii 8uoh Is neoea-
             la r y
                  Inp r wa nting
                              o r lme,
                                    Qo teo tlnq
                                            encll
                                                p p r e~endlng
                                                           la w
             violators, end lduoatlng oitleena n pub110 safety and
             IAW obaenanee; u.16the money appropriated In Item go of
             the Department of Pub110 08?9tr appropriation (Senate Bill
             Wo.158, 45th Leg. 1957) w   be uaod for the purpose of
                            b o a t.
             puI'#heSlIl+588id
                                                  Very truly pun
                                             ATTO!?REkCmumiL OF TEuls
                                             BY
                                                        Ceell C. Rotroh
                                                             hI8iBtNt




                                                            ABPROVXD
                                                            Opinion
                                                            Cfanrdtee
                                                            zayJ!&*




                       \




             O.K.
             fLR.7..